By order of December 19, 2014, the application for leave to appeal prior to decision by the Court of Appeals was held in abeyance pending the decision in Krusac v Covenant Medical Center, Inc (Docket No. 149270). On order of the Court, the case having been decided on April 21, 2015, 497 Mich 251 (2015), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the December 3,2014 order of the Oakland Circuit Court that ordered production of an incident report prepared by Providence Hospital. We remand this case to the Oakland Circuit Court for further proceedings consistent with our opinion in Krusac. The stay of proceedings in the trial court and the Court of Appeals, ordered on December 19, 2014, is dissolved.